Morrill, C. J.
—Appellees instituted suit on the 11th August, 1867, against appellant, based upon a note made by Rush Platt, on the 23d March, 1866, payable at twelve months to the order of appellant, calling for $500 on the 30th of March, 1866. Appellant assigned the note to appellees, waiving all demand and notice, in law or equity.
*617The allegations of the petition were, that the maker of the note resided in the State of Georgia, and was not a resident of Texas. It is admitted that the suit was brought at the first term of the district court after it became due.
A judgment was rendered on the note against the indorser, who has appealed, and assigns as error: 1. It is not stated in the petition where said note was executed or where indorsed. 2. The assignment is not stamped.
To the first assigned error it may be replied, that it is not stated in the note or indorsement where either was made, and it is not necessary that it should be so stated, alleged, or proved, to make either legal.
A promissory note is defined by Story to be a written engagement by one person to pay another person, therein named, absolutely and unconditionally, a certain sum of money, at a time therein specified. And to name the place where or the time when made would have no effect whatever. The cause of action is described as it is, and we think it would be improper to make superfluous allegations.
The suit was brought at the first term of the court after the note became due, which fixed the liability of the indorser, and this circumstance renders it unnecessary for us to discuss the question whether the waiver of demand and notice required a stamp. There is no error in the judgment, and it is
Aeeirmed.